Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of the
             day of             , 200__, by and between Embarcadero
Technologies, Inc., a Delaware corporation (the “Company”), and             , an
individual (“Indemnitee”).

BACKGROUND

A. Indemnitee is a member of the Board of Directors of the Company and, in that
capacity, performs a valuable service for the Company. For a variety of reasons,
including the frequency, magnitude and often baseless nature of claims and
actions brought against corporate directors and officers generally, it is
difficult for corporations to attract and retain highly competent persons as
directors and officers. In addition, there exists uncertainty, both as to
matters of “substance” and “procedure,” about the protection against such claims
provided by statutory, charter and bylaw provisions and through “director and
officer” insurance.

B. The Company’s Certificate of Incorporation also provides for indemnification
of, and advancement of expenses to, the directors and officers of the Company to
the maximum extent authorized by the Delaware General Corporation Law, as
amended (the “DGCL”), and, together with the DGCL, permits, by its nonexclusive
nature, the establishment of indemnification agreements between the Company and
its directors and officers.

C. In order to induce Indemnitee to continue to serve as a member of the Board
of Directors and to clarify the specific procedure for addressing
indemnification matters if and as they arise, the Company and the Indemnitee
hereby agree to contractual indemnification arrangements on the terms set forth
in this Agreement.

THE PARTIES AGREE AS FOLLOWS:

1. Definitions. For purposes of this Agreement, the following terms have the
following meanings:

a. “Agent” means any person (i) who is or was a director, officer, employee or
other agent of the Company or (ii) who is or was serving at the request of the
Company, or otherwise as a result of that person’s relationship with the
Company, as a director, officer, employee or other agent of another foreign or
domestic corporation or of any partnership, joint venture, trust or other
enterprise (including, without limitation, service with respect to employee
benefit plans).

b. “Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company,



--------------------------------------------------------------------------------

becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all of the Company’s assets.

c. “Disinterested Director” means a director of the Company who neither is nor
was a party to the Proceeding in respect of which indemnification is sought
under this Agreement or otherwise.

d. “Expenses” includes any and all direct and indirect costs (including, without
limitation, attorneys’ fees and disbursements, court costs, fees and expenses of
witnesses, experts, professional advisers and private investigators, arbitration
expenses, costs of attachment, appeal or similar bonds, travel expenses,
duplicating, printing and binding costs, telephone charges, postage, delivery
service fees, and any and all other disbursements or out-of-pocket expenses)
actually and reasonably incurred by or on behalf of Indemnitee in connection
with either (i) the investigation, defense, settlement or appeal of, or being a
witness or participant in, a Proceeding (including preparing for any of the
foregoing) or (ii) the establishment or enforcement of any right to
indemnification under this Agreement or otherwise or any right to recovery under
any liability insurance policy maintained by the Company; provided, however,
that “Expenses” shall not include any judgments, fines or amounts paid in
settlement.

e. “Independent Counsel” means a law firm or attorney that neither is presently
nor in the past two years has been retained to represent: (i) the Company or
Indemnitee in any matter material to the Company or Indemnitee, or (ii) any
other party to the Proceeding in respect of which indemnification is sought
under this Agreement or otherwise. In addition, the term “Independent Counsel”
does not include any law firm or attorney who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement or otherwise.

f. “Liabilities” means liabilities and losses of any type whatsoever, including,
without limitation, judgments, fines, excise taxes and penalties (including,
without limitation, ERISA excise taxes and penalties) and amounts paid in
settlement (including all



--------------------------------------------------------------------------------

interest, assessments and other charges paid or payable in connection with or in
respect of such liabilities and losses), actually incurred by Indemnitee in
connection with or as a result of a Proceeding.

g. “Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control; (iii) any person, other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, who is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 9.5% or more
of the combined voting power of the Company’s then outstanding Voting
Securities, increases such person’s beneficial ownership of such securities by
five percentage points or more over the initial percentage of such securities
equal to or exceeding 9.5% so owned by such person; or (iv) the Board of
Directors of the Company adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

h. “Proceeding” means any threatened, pending or completed action, suit or
proceeding (including any inquiry, hearing, arbitration proceeding or
alternative dispute resolution mechanism), whether civil, criminal,
administrative or investigative (including any action by or in the right of the
Company), to which Indemnitee is or was a party, witness or other participant,
or is threatened to be made a party, witness or other participant, by reason of
the fact that Indemnitee is or was an Agent, or by reason of anything done or
not done by Indemnitee in that capacity or in any other capacity while serving
as an Agent, whether before or after the date of this Agreement. “Proceeding”
shall not include any Proceeding initiated by Indemnitee (other than as
contemplated by Sections 3(d) or 6 of this Agreement) unless such Proceeding was
authorized or consented to by the Board of Directors of the Company.

i. “Voting Securities” means any securities of the Company which vote generally
in the election of directors.

2. Agreement to Indemnify. Subject to the terms and conditions of, and in
accordance with the procedures set forth in, this Agreement, the Company shall
hold Indemnitee harmless and indemnify Indemnitee (and Indemnitee’s spouse as
provided below), to the fullest extent permitted by the provisions of the DGCL
and other applicable law, from and against all Expenses and Liabilities,
including, without limitation, Expenses and Liabilities arising from any
Proceeding brought by or in the right of the Company or its stockholders. The
Company and Indemnitee intend that this Agreement provide for indemnification in
excess of that expressly required, granted or permitted by statute, including,
without limitation, any indemnification provided by the Company’s Certificate of
Incorporation or Bylaws, or by vote of its stockholders or directors, or by
applicable law. If, after the date hereof, the DGCL or any other applicable law
is amended to permit or authorize indemnification of, or advancement of defense
expenses to, Indemnitee to a greater extent than is permitted on the date
hereof, references in this Agreement to the DGCL or any other applicable law
shall be deemed to refer to the DGCL or such applicable law as so amended.



--------------------------------------------------------------------------------

3. Procedural Matters.

a. Initial Request. Whenever Indemnitee believes that, in a specific case,
Indemnitee is then entitled to indemnification under this Agreement or under the
Company’s Certificate of Incorporation or Bylaws, the DGCL or otherwise,
Indemnitee shall submit a written notice to the Company requesting an
authorization and determination by the Company to that effect. The notice shall
describe the matter giving rise to the request and be accompanied by all
appropriate supporting documentation reasonably available to Indemnitee.

b. Determination and Payment. The Company shall make a determination about
Indemnitee’s entitlement to indemnification in the specific case no later than
90 days after receipt of Indemnitee’s request. In making that determination, the
person or persons making the determination shall presume that Indemnitee met any
applicable standard of conduct required for indemnification, unless the Company
shall have affirmatively shown by clear and convincing evidence that Indemnitee
did not meet that standard. The determination shall be made by the Board of
Directors by a majority vote of a quorum consisting of Disinterested Directors.
If such a quorum is not obtainable, or, even if obtainable, a quorum of
Disinterested Directors so directs, the determination shall be made by
Independent Counsel in a written opinion obtained at the Company’s expense.
Notwithstanding the foregoing, if there has been a Change in Control (other than
a Change in Control which has been approved by a majority of the Company’s Board
of Directors who were directors immediately prior to such Change in Control),
the determination shall be made by Independent Counsel in a written opinion
obtained at the Company’s expense. If the person or persons empowered to make
the determination either: (i) affirmatively makes a determination of
Indemnitee’s entitlement to indemnification or (ii) fails to make any
determination at all within the 90-day period, indemnification shall be
considered as authorized and proper in the circumstances, and Indemnitee shall
be absolutely entitled to such indemnification, and shall receive payment as
promptly as practicable, in the absence of any misrepresentation of a material
fact by Indemnitee in the request for indemnification, or a specific
determination by a court of competent jurisdiction that all or any part of such
indemnification is prohibited by applicable law. If the person or persons
empowered to make the determination find that the Indemnitee is not entitled to
indemnification, the Indemnitee shall have the right to apply to a court of
competent jurisdiction for the purpose of enforcing Indemnitee’s right to
indemnification pursuant to this Agreement. The termination of any Proceeding by
judgment, order, settlement, arbitration award, conviction or upon a plea of
nolo contendere or its equivalent shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or that, with respect to any criminal Proceeding, Indemnitee had
reasonable cause to believe Indemnitee’s conduct was unlawful.

c. Advancement of Expenses. If so requested in a writing by Indemnitee
accompanied by appropriate supporting documentation, the Company shall, within
ten days after receipt of the request, advance funds for the payment of
Expenses, whether that request is made before or after the final disposition of
a Proceeding (including, without limitation, any criminal



--------------------------------------------------------------------------------

Proceeding or any Proceeding brought by or in the right of the Company or its
stockholders), unless there has been a final determination that Indemnitee is
not entitled to indemnification for those Expenses. If required by law at the
time of the advance, the payment of the advance shall be conditioned upon the
receipt from Indemnitee of an undertaking (which need not be secured) to repay
the advance to the extent that it is ultimately determined that Indemnitee is
not entitled to such indemnification by the Company. Any dispute concerning the
advancement of Expenses may, at the election of the Indemnitee, be resolved by
arbitration before an arbitrator selected by Indemnitee and approved by the
Company. If the parties cannot agree on a single arbitrator, then the claim
shall be heard by a panel of three arbitrators, with one selected by Indemnitee,
one selected by the Company and one selected jointly by the foregoing two
arbitrators. Each of the arbitrators shall be a litigation or corporate attorney
with experience in the field of officer and director indemnification. The
arbitrators shall be selected within (15) days after demand for arbitration and
shall render a decision within (45) days after selection, unless good cause is
shown for requiring a longer decision period. The Company shall act in utmost
good faith to provide timely information to the arbitrators and to insure
Indemnitee a full opportunity to defend against the Company’s claim that
Indemnitee is not entitled to an advance of Expenses. The Company shall
indemnify Indemnitee against all Expenses incurred by Indemnitee under the
dispute resolutions proceedings set forth in this Subsection 3(c), unless a
court of competent jurisdiction finds that each of the claims and/or defenses by
Indemnitee in the action or proceeding for which an advance is sought was
frivolous or made in bad faith.

d. Enforcement. If Indemnitee has not received a determination of entitlement to
indemnification or an advance, as the case may be, within the applicable time
periods for such actions specified in this Agreement, or if it has been
determined that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall be
entitled to commence an action in any court of competent jurisdiction (including
the court in which the Proceeding (as to which Indemnitee seeks indemnification)
is or was pending) (i) in the former case, seeking enforcement of Indemnitee’s
rights under this Agreement or otherwise, or seeking an initial determination by
the court, or (ii) in the latter case, challenging any such determination or any
aspect thereof, including the legal or factual bases therefor. The Company
hereby consents to service of process and to appear generally in any such
proceeding. It shall be a defense to any such action that applicable law does
not permit the Company to indemnify Indemnitee for the amount claimed. In any
such action, the Company shall have the burden of proving that indemnification
or advances are not proper in the circumstances of the specific case. Neither
the failure of the Company to have made a determination prior to the
commencement of such action that indemnification is proper under the
circumstances because Indemnitee has met the standard of conduct under
applicable law, nor an actual determination by the Company that Indemnitee has
not met such standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met that standard of conduct. The Company
shall indemnify Indemnitee for Expenses incurred by Indemnitee in connection
with the successful establishment or enforcement, in whole or in part, by
Indemnitee of Indemnitee’s right to indemnification or advances.

e. Notice by Indemnitee and Defense of Proceedings. Indemnitee shall promptly
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter which



--------------------------------------------------------------------------------

may give rise to a claim for indemnification under this Agreement or otherwise;
provided, however, that a failure of Indemnitee to provide that notice shall
relieve the Company from liability only if and to the extent that the failure
materially prejudices the Company’s ability to adequately defend Indemnitee in
the Proceeding. With respect to any Proceeding as to which Indemnitee so
notifies the Company:

i. The Company shall be entitled to participate at its own expense.

ii. Except as otherwise provided below, the Company, jointly with any other
indemnifying party similarly notified, shall be entitled to assume the defense
of such Proceeding, with counsel reasonably satisfactory to Indemnitee. After
notice from the Company to Indemnitee of the Company’s election to assume the
defense, the Company shall not be liable to Indemnitee under this Agreement for
any Expenses subsequently incurred by Indemnitee, other than as provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in that
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its election so to assume the defense shall be borne by
Indemnitee, except to the extent that (x) the employment of counsel by
Indemnitee has been authorized by the Company, (y) Indemnitee has reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of such Proceeding or that counsel
selected by the Company may not be adequately representing Indemnitee, or
(z) the Company has not in fact employed counsel to assume the defense of such
Proceeding. In those cases, the fees and expenses of Indemnitee’s own counsel
shall be paid by the Company.

iii. Neither the Company nor Indemnitee shall unreasonably withhold its or his
or her consent to any proposed settlement. The Company has no obligation to
indemnify and hold Indemnitee harmless under this Agreement for any amounts paid
in settlement of any Proceeding effected without its written consent. The
Company shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent.

f. Change in Control. If there is a Change in Control (other than a Change in
Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control), then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnification and advances under this Agreement or otherwise,
the Company shall seek legal advice only from Independent Counsel selected by
Indemnitee and approved by the Company, which approval shall not be unreasonably
withheld. Such Independent Counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Company shall pay the reasonable fees and expenses of such Independent Counsel.

4. Nonexclusivity. The indemnification provided by this Agreement is not
exclusive of or inconsistent with any rights to which Indemnitee may be entitled
under the



--------------------------------------------------------------------------------

Company’s Certificate of Incorporation or Bylaws, any other agreement, any vote
of stockholders or directors, the DGCL, or otherwise, both as to action in
Indemnitee’s official capacity and otherwise. If and to the extent that a change
in the DGCL (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate of Incorporation or Bylaws or under this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.

5. Partial Indemnification. If Indemnitee is entitled to indemnification by the
Company for some or a portion of Expenses or Liabilities but not for the total
amount, the Company shall nevertheless indemnify Indemnitee for the portion of
such Expenses and Liabilities to which Indemnitee is entitled to be indemnified.
Moreover, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding or in defense of any claim, issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.

6. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer, as the case may be. If Indemnitee serves as a fiduciary of any
employee benefit plan of the Company or any of its subsidiary or affiliated
corporations, then to the extent that the Company maintains an insurance policy
or policies providing fiduciaries’ liability insurance, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms, to the
maximum extent of the coverage available for any fiduciary. In the event of a
Potential Change in Control, the Company shall maintain in force any and all
insurance policies then maintained by the Company providing directors’ and
officers’ liability insurance or fiduciaries’ liability insurance, in respect of
Indemnitee, for a period of six years thereafter. Upon notice to the Company,
either from Indemnitee or from any other source, of the commencement or threat
of commencement of any Proceeding or matter which may give rise to a claim for
indemnification of Indemnitee and which may be covered by any insurance policy
maintained by the Company, the Company shall promptly give notice to the insurer
in accordance with the procedures prescribed by such policy and shall thereafter
take all necessary or appropriate action to cause such insurer to pay, to or on
behalf of Indemnitee all Liabilities and Expenses payable under such policy with
respect to such Proceeding or matter. The Company shall indemnify Indemnitee for
Expenses incurred by Indemnitee in connection with any successful action brought
by Indemnitee for recovery under any insurance policy referred to in this
Section 6 and shall advance to Indemnitee the Expenses of such action in the
manner provided in Section 3(c) above.

7. Other Sources. Indemnitee shall not be required to exercise any rights
Indemnitee may have against any other parties (for example, under an insurance
policy purchased by Indemnitee, the Company or any other person or entity)
before Indemnitee exercises or enforces Indemnitee’s rights under this
Agreement. However, to the extent the Company actually indemnifies Indemnitee or
advances Indemnitee funds in respect of Expenses, the Company shall be entitled
to enforce any such rights which Indemnitee may have against third parties.



--------------------------------------------------------------------------------

Indemnitee shall assist the Company in enforcing those rights if it pays
Indemnitee’s costs and expenses of doing so. If Indemnitee is actually
indemnified or advanced Expenses by any such third party, then, for so long as
Indemnitee is not required to disgorge the amounts so received, to that extent
the Company shall be relieved of its obligation to indemnify Indemnitee or to
advance Expenses.

8. Certain Relationships. The obligations and rights created under this
Agreement shall not be affected by any amendment to the Company’s Certificate of
Incorporation or Bylaws or any other agreement or instrument to which Indemnitee
is not a party, and shall not diminish any other rights which Indemnitee now or
in the future has against the Company or any other person or entity.

9. Severability. If any provision of this Agreement is determined to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the Company and Indemnitee. In any
event, the remaining provisions of this Agreement shall remain enforceable to
the maximum extent possible.

10. Contribution. If the indemnification provided in Section 2 of this Agreement
is unavailable, then, in respect of any Proceeding in which the Company is
jointly liable with Indemnitee (or would be if joined in the Proceeding), the
Company shall contribute to the amount of Expenses and Liabilities as
appropriate to reflect: (i) the relative benefits received by the Company, on
the one hand, and Indemnitee, on the other hand, from the transaction from which
the Proceeding arose, and (ii) the relative fault of the Company, on the one
hand, and of Indemnitee, on the other, in connection with the events which
resulted in such Expenses and Liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and of Indemnitee, on the other, shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses
and Liabilities. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 10 were determined by pro rata allocation
or any other method of allocation which does not take account of the equitable
considerations described in this Section 10.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws. This Agreement is intended to be an agreement
of the type contemplated by Section 145(f) of the DGCL.



--------------------------------------------------------------------------------

12. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by personal or courier delivery, confirmed
facsimile or telex transmission or first class mail, and shall be deemed to have
been duly given upon receipt if personally delivered or delivered by courier, on
the date of transmission if transmitted by facsimile or telex, or three days
after mailing if mailed, to the addresses set forth below:

If to Indemnitee:

____________________

____________________

____________________

____________________

If to the Company:

Embarcadero Technologies, Inc.

425 Market Street

Suite 425

San Francisco, California 94105

Attn: President

or to such other address as either party may designate by notice to the other
from time to time.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

14. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, estate, heirs, executors, administrators, personal or legal
representatives and assigns. The Company shall require any successor corporation
(whether by merger, consolidation, or otherwise) by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

15. Amendment and Waiver. This Agreement may not be amended except by a writing
executed by both the Company and Indemnitee. No waiver of any provision of this
Agreement shall be effective unless in writing and signed by the party to be
charged therewith. A waiver of, or a failure to insist on, complete compliance
with any provision of this Agreement shall not be construed as a waiver of a
subsequent or different non-compliance, breach or default of that or any other
provision of this Agreement.

16. Acknowledgment. The Company expressly acknowledges that it has entered into
this Agreement and assumed the obligations imposed on the Company under this
Agreement in order to induce Indemnitee to serve or to continue to serve as a
director or officer and acknowledges that Indemnitee is relying on this
Agreement in serving or continuing to serve in such capacity. The Company
further agrees to stipulate in any court proceeding that the Company is bound by
all of the provisions of this Agreement.

17. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
estate, heirs, executors, administrators or personal or legal representatives
after the expiration of two years from the date of accrual of such cause of
action, and any claim or cause of action of the Company shall be extinguished
and deemed released unless asserted by the timely filing of a legal action
within



--------------------------------------------------------------------------------

such two-year period; provided, however, that if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.

18. Duration of Agreement. This Agreement shall continue in effect for so long
as Indemnitee is subject to any possible Proceeding, regardless of whether
Indemnitee continues to serve as an Agent.

19. Entire Agreement. This document contains the final, complete and exclusive
statement of the agreement between the Company and Indemnitee with respect to
the subject matter of this Agreement and supersedes any prior or contemporaneous
understandings, agreements, communications, correspondence or representations by
or between the parties, whether written or oral, relating to the subject matter
of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in its first paragraph.

 

EMBARCADERO TECHNOLOGIES, INC. By:      Name:      Title:     

 

    [NAME], Indemnitee